



RAYONIER INCENTIVE STOCK PLAN


SUPPLEMENTAL TERMS APPLICABLE TO THE PERFORMANCE SHARE
AND RESTRICTED STOCK UNIT AWARD AGREEMENTS
IN THE EVENT OF RETIREMENT


A.
Purpose.

The purpose of this supplemental terms agreement (these “Supplemental Terms”) is
to identify certain conduct considered contrary to the best interests of the
Company, and to obtain your agreement not to engage in that conduct, as a
condition to continued vesting of certain equity awards after your Retirement.
Such equity awards include unvested performance shares and restricted stock
units granted under any “Restricted Stock Unit Award Agreement” and/or the
“Performance Share Award Agreement” pursuant to the Rayonier Incentive Stock
Plan (the “Plan”).
These Supplemental Terms clarify your obligations under the “Restricted Stock
Unit Award Agreement” and the “Performance Share Award Agreement” and outline
remedies available to the Company in the event of breaches or threatened
breaches of those obligations, but shall not or be deemed to in any way waive,
limit or modify the rights of the Company under the “Restricted Stock Unit Award
Agreement,” the “Performance Share Award Agreement” or the Plan.
Capitalized terms not otherwise defined herein have the definitions assigned to
them in Annex A hereto, and capitalized terms not otherwise defined below or in
Annex A to these Supplemental Terms shall have the same meaning as under the
Plan.
B.
Detrimental Conduct.

In recognition of your role at the Company and the knowledge that you have
gained about the Company’s legitimate and proprietary business interests,
including your possession of Confidential Company Information, and its
substantial business, customer and employee relationships, you hereby agree to
refrain from engaging in “Detrimental Conduct,” defined as any of the following
conduct occurring at any time during the period commencing with your Retirement
and continuing until the end of the twenty four (24) months following the end of
your employment:
i.
engaging in any business, services, or activities whatsoever, whether as an
employee, director, consultant, advisor, agent, partner, or joint venturer, sole
proprietor, investor, or stockholder, for or on behalf of any business or
enterprise engaged in the management (for itself or others), harvesting,
development, marketing, buying, or selling of or investment in a portfolio of
timberlands or other real estate of at least 100,000 acres in the United States
and/or New Zealand (the “Non-Competition Restriction”). The Non-Competition
Restriction shall not apply, in each case, (1) to the extent of your status as a
mere stockholder holding less than one percent (1%) of the outstanding shares of
any such entity whose shares are listed and posted for trading on a recognized
public stock exchange, or (2) if waived in a writing signed by the most senior
human resources executive of the Company, which waiver shall be granted or
denied in the Company’s sole and absolute discretion; provided, however, that in
the event your employment with the Company is involuntarily terminated for
reasons other than cause (as determined by the Committee), approval of a request
for a waiver, if made by you, shall not be unreasonably withheld. The Company
will provide a response to any such waiver request with fifteen (15) days of
receipt.

You agree and understand that the restrictive covenants set forth above are an
essential requirement for your eligibility to receive continued vesting of
Awards after Retirement and that, but for your agreement to comply with these





--------------------------------------------------------------------------------

Rayonier Equity-Based Awards – Supplemental Terms
(continued)


Supplemental Terms, your Awards would not continue to vest after Retirement.
Further, you expressly acknowledge that the restrictions herein are reasonable
and necessary to protect the Company’s legitimate interests, including its
Confidential Company Information, and its substantial business and customer
relationships.
C.
Retirement Benefits.

The terms of this paragraph shall apply to all outstanding Awards on the date of
your Retirement. Provided you comply with all the terms and conditions set forth
herein, you shall be eligible to receive special treatment of your outstanding
Awards under the Plan (or any successor plan thereto) upon your Retirement,
subject to the terms and conditions of the respective Award agreements, as
follows:
•
Outstanding restricted stock units and, if applicable, outstanding performance
shares, granted twelve (12) or more months before your Retirement will continue
to vest in full and payout upon the original vesting schedule, and based on
actual performance in the case of performance shares.

•
Outstanding restricted stock units and, if applicable, outstanding performance
shares, granted within twelve (12) months of your Retirement will be prorated
based on the number of months worked since the grant date divided by twelve
(12). The prorated awards will continue to vest and payout upon the original
vesting schedule, and based on actual performance in the case of performance
shares. 

D.
Condition to Continued Vesting.

Your acknowledgment of the application of these Supplemental Terms by signing
below is a condition to the continued vesting of Awards after Retirement
pursuant to paragraph C and will apply to Performance Share Awards and
Restricted Stock Unit Awards.
E.
Consequences of Engaging in Detrimental Conduct.

Within 30 days after the Company sends written notice to you at any time
following your having engaged in any Detrimental Conduct described in
sub-paragraph B(i) above (the “Breach Notice”), you agree to return all Award
Shares that vested subsequent to your Retirement (the “Vested Award Shares”) and
forfeit the right to continued vesting of any remaining Awards, as determined by
the Company in accordance with these Supplemental Terms. In the event you no
longer own or control the Vested Award Shares at the time the Company issues the
Breach Notice, you agree to return shares equal in number to the Vested Award
Shares or the value of such Vested Award Shares based on the closing price of
the Company’s stock on the date the Breach Notice was issued.
You acknowledge and agree that in the event of Detrimental Conduct by you, the
Company may, in addition to other rights and remedies existing in its favor at
law or in equity, apply to any court of competent jurisdiction for specific
performance and/or injunctive relief in order to enforce the provisions of the
prohibition of Detrimental Conduct, including the Non-Competition Restriction,
or prevent or redress any violations thereof (without posting a bond or other
security), and that the enforcement of a remedy by way of injunction will not
prevent you from earning a livelihood.
F.
Right to Offset.

The Company may offset its obligation to make any payment owed to you against
amounts due to the Company hereunder, except to the extent such offset is not
permitted under Code Section 409A without the imposition of additional taxes or
penalties on you.
G.
At-Will Employment.

Nothing in these Supplemental Terms shall be construed as changing your status
as an employee-at-will of the Company or its applicable affiliate.





--------------------------------------------------------------------------------

Rayonier Equity-Based Awards – Supplemental Terms
(continued)


H.
Maximum Force of Restrictive Covenants.

Because of the nature of your work for the Company and the breadth of your
knowledge of Confidential Company Information about the Company and its
customers, if any portion of these Supplemental Terms shall be held contrary to
law or invalid or unenforceable as to one or more periods of time, geographic
territories, or areas of business activities, or any part thereof, the remaining
provisions shall not be affected but shall remain in full force and effect and
that any such invalid or unenforceable provision shall be deemed, without
further action on the part of any person, modified and limited to the extent
necessary to render the same valid and enforceable in such jurisdiction.
Notwithstanding the foregoing, it is the intent and agreement of you and the
Company that these covenants be given the maximum force, effect and application
permissible under applicable law.
I.
Governing Law/Successors and Assigns.

These Supplemental Terms shall be governed, interpreted and construed in
accordance with the laws of the State of Florida, excluding its conflicts or
choice of law principles. The Company’s rights and benefits under these
Supplemental Terms shall inure to the benefit of the Company, its subsidiaries
and/or controlled affiliates and any successors to any such entity’s business
and/or assets, whether by operation of law or otherwise.
J.
Prior Agreements.

These Supplemental Terms supersede any and all prior “supplemental terms”
agreements to which you and the Company are party. Specifically, your
obligations and the available remedies described under any other supplemental
terms agreements relating to the Awards will cease to have any effect after the
date hereof and the terms hereof shall apply to such Awards and any shares to
which such supplemental terms applied. Notwithstanding the foregoing or anything
else contained in these Supplemental Terms, these Supplemental Terms do not in
any way modify, amend, supersede or replace other existing agreements you may
have entered into with the Company, including those relating to the ownership of
intellectual property, protection of confidential information, and
non-competition, if any, and all such agreements are hereby ratified and
confirmed.
Key Employee Acknowledgment:
I have access to the Plan and have received a copy the terms of the “Restricted
Stock Unit Award Agreement” and the “Performance Share Award Agreement” and
these Supplemental Terms and hereby acknowledge that in addition to such
remedies as otherwise may be available to the Company, I may be required to
return or forfeit the right to receive my Award Shares should I engage in
Detrimental Conduct.
KEY EMPLOYEE




                        
Name




                        
Date






FOR THE COMPANY:




                        





--------------------------------------------------------------------------------

Rayonier Equity-Based Awards – Supplemental Terms
(continued)


Vice President




                        
Date





















































--------------------------------------------------------------------------------

Rayonier Equity-Based Awards – Supplemental Terms
(continued)


Annex A to the Supplemental Terms
For purposes of these Supplemental Terms, the following terms have the indicated
meaning:
“Award” means any unvested Performance Share Award and/or Restricted Stock Unit
Award granted pursuant to the Rayonier Incentive Stock Plan.
“Award Shares” means any and all shares of Company common stock or cash to which
you may become entitled upon the post-retirement vesting or settlement of any
Award, as applicable.
“Company” means Rayonier Inc. and shall include its subsidiaries and controlled
affiliates and any successors to any such entity’s business and/or assets,
whether by operation of law or otherwise.
“Confidential Company Information” means trade secrets and confidential
information about the Company’s strategic business plans, operations, research
and development projects, product pricing, costs and margins, purchasing,
customer and supplier relationships, customer retention strategies, preferences
and contracts, strategies and plans for servicing customers, experimental and
new products, and other similar nonpublic information that provides a
competitive advantage to the Company.
“Retirement” means an employee’s separation from service having met the age and
service requirements that would have resulted in the employee’s being eligible
to receive immediate retirement benefits under a Participating Company qualified
defined benefit pension plan, but without regard to whether or not such employee
participates in such pension plan.





